UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED GOVERNMENT SECURITY                    :
OFFICERS OF AMERICA                           :
INTERNATIONAL UNION et al.,                   :
                                              :
                       Plaintiffs,            :       Civil Action No.:      09-1490 (RWR)
                                              :
                       v.                     :       Re Document No.:       2
                                              :
SERVICE EMPLOYEES                             :
INTERNATIONAL UNION et al.,                   :
                                              :
                       Defendants.            :

                                     MEMORANDUM OPINION

        DENYING THE PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER

                                       I. INTRODUCTION

       This matter is before the court on the plaintiffs’ motion for a temporary restraining order

(“TRO”). The plaintiffs, a labor union and its local affiliate (collectively, “the UGSOA”),

represent employees who work for Hawk One Security, Inc. (“Hawk One”) as security guards in

D.C. government buildings and public schools. The defendants, the Service Employees

International Union and its local affiliate (collectively, “the SEIU”), are a competing labor union.

The UGSOA asserts that the SEIU is in breach of a contract that the two unions signed in 2002.

Accordingly, the UGSOA requests a TRO enjoining the SEIU from continuing to breach the

contract. Because the UGSOA has failed to demonstrate that it is likely to suffer irreparable

injury if the court does not issue a TRO, the court denies the motion.



                     II. FACTUAL & PROCEDURAL BACKGROUND

       In 2002, the UGSOA and the SEIU executed an “anti-raid agreement” wherein each party
agreed refrain from attempting to organize employees who were already represented by the other

party. Pls.’ Mot., Ex. A. The agreement provided that any disputes arising under it “shall be

submitted at the request of either party to a mutually agreeable arbitrator for binding arbitration.”

Id. The UGSOA asserts that the SEIU has been “raiding” the UGSOA’s local affiliate since

April 2009, and seeks an order enjoining the SEIU from continuing to do so.1 The SEIU does not

dispute that it has recently begun to solicit Hawk One employees, Defs.’ Opp’n at 3-4, but

maintains that it is allowed to do so because it exercised its option to voluntarily terminate the

anti-raid agreement, id. at 4-5. The court turns now to the plaintiffs’ request for a TRO.



                                           III. ANALYSIS

                             A. Legal Standard for Injunctive Relief

        This court may issue interim injunctive relief only when the movant demonstrates “[1]

that he is likely to succeed on the merits, [2] that he is likely to suffer irreparable harm in the

absence of preliminary relief, [3] that the balance of equities tips in his favor, and [4] that an

injunction is in the public interest.” Winter v. Natural Res. Def. Council, Inc., 129 S. Ct. 365,

374 (2008) (citing Munaf v. Geren, 128 S. Ct. 2207, 2218-19 (2008)). It is particularly important

for the movant to demonstrate a likelihood of success on the merits. Cf. Benten v. Kessler, 505

U.S. 1084, 1085 (1992) (per curiam). Indeed, absent a “substantial indication” of likely success

on the merits, “there would be no justification for the court’s intrusion into the ordinary



1
        The motion for a TRO also sought an order requiring SEIU to submit the dispute to arbitration as
        the plaintiffs asserted the contract required. Pls.’ Mot. at 1. But because the SEIU has since
        agreed to submit the dispute to arbitration, Defs.’ Opp’n at 2, that portion of UGSOA’s motion is
        now moot.

                                                    2
processes of administration and judicial review.” Am. Bankers Ass’n v. Nat’l Credit Union

Admin., 38 F. Supp. 2d 114, 140 (D.D.C. 1999) (internal quotation omitted).

       The other critical factor in the injunctive relief analysis is irreparable injury. A movant

must “demonstrate that irreparable injury is likely in the absence of an injunction.” Winter, 129

S. Ct. at 375 (citing Los Angeles v. Lyons, 461 U.S. 95, 103 (1983)). Indeed, if a party fails to

make a sufficient showing of irreparable injury, the court may deny the motion for injunctive

relief without considering the other factors. CityFed Fin. Corp. v. Office of Thrift Supervision,

58 F.3d 738, 747 (D.C. Cir. 1986). Provided the plaintiff demonstrates a likelihood of success

on the merits and of irreparable injury, the court “must balance the competing claims of injury

and must consider the effect on each party of the granting or withholding of the requested relief.”

Amoco Prod. Co. v. Gambell, 480 U.S. 531, 542 (1987). Finally, “courts of equity should pay

particular regard for the public consequences in employing the extraordinary remedy of

injunction.” Weinberger v. Romero-Barcelo, 456 U.S. 305, 312 (1982).

       As an extraordinary remedy, courts should grant such relief sparingly. Mazurek v.

Armstrong, 520 U.S. 968, 972 (1997). The Supreme Court has observed “that a preliminary

injunction is an extraordinary and drastic remedy, one that should not be granted unless the

movant, by a clear showing, carries the burden of persuasion.” Id. Therefore, although the trial

court has the discretion to issue or deny a preliminary injunction, it is not a form of relief granted

lightly. In addition, any injunction that the court issues must be carefully circumscribed and

“tailored to remedy the harm shown.” Nat’l Treasury Employees Union v. Yeutter, 918 F.2d 968,

977 (D.C. Cir. 1990).




                                                  3
                    B. The Plaintiffs Have Failed to Show Irreparable Injury

       The Norris-LaGuardia Act, 29 U.S.C. §§ 101 et seq. (“NLGA”) governs the issuance of

injunctive relief in certain cases growing out of or involving labor disputes. In general, the

NLGA “expresses a basic policy against the injunction of activities of labor unions.” Int’l Ass’n

of Machinists v. Street, 367 U.S. 740, 772 (1961). The Supreme Court has carved out an

exception to this principle, however, with respect to motions for injunctive relief to enforce an

agreement to arbitrate a labor dispute: “when parties have agreed to arbitrate a dispute, a court

may issue an injunction if, in addition to the usual equitable concerns, the integrity of the

arbitration process would be threatened absent interim relief.” Int’l Bhd. of Elec. Workers, Local

1900 v. Potomac Elec. Power Co., 634 F. Supp. 642, 643 (D.D.C. 1986) (citing Boys Mkts., Inc.

v. Retail Clerks Union, 398 U.S. 235, 254 (1970)). “[A]n injunction in aid of arbitration is

appropriate . . . only when the actual or threatened harm to the aggrieved party amounts to a

frustration or vitiation of arbitration.” Am. Postal Workers Union, AFL-CIO v. U.S. Postal Serv.,

372 F. Supp. 2d 83, 91 (D.D.C. 2005) (quoting Int’l Ass’n of Machinists & Aerospace Workers v.

Panoramic Corp., 668 F.2d 276, 285 (7th Cir.1981)).

       Seizing on the aforementioned language, the UGSOA asserts that it is entitled to a TRO

because the integrity of the arbitration process will be undermined absent injunctive relief. Pls.’

Mot. at 13-15; Pls.’ Reply at 6-11. The UGSOA further asserts that it will continue to suffer

irreparable injury absent a TRO because the SEIU, by breaching the anti-raid agreement, is

“undermin[ing] the UGSOA’s representational capacity” and depriving the UGSOA of the

competitive advantage that it is entitled to as Hawk One’s authorized bargaining representative.

Pls.’ Mot. at 13.


                                                  4
        The SEIU opposes the UGSOA’s motion, maintaining that the UGSOA has offered only

speculation that it will suffer irreparable injury if the court does not issue a TRO. Defs.’ Opp’n

at 6-11. The SEIU also points out that, pursuant to a provision of the collective bargaining

agreement currently in effect (the “contract bar” provision), the UGSOA is now and will

continue to be Hawk One employees’ sole bargaining representative until at least May 31, 2011,

when the SEIU will be entitled to petition for a new representation election. Id. at 8-9. The

UGSOA responds by asserting that, notwithstanding the contract bar provision, it faces

irreparable injury in the form of a loss of competitive advantage. Pls.’ Reply at 8. More

specifically, UGSOA warns that its “ability to negotiate and service members during the period

of the contract bar is critical to [its] ability to retain majority support when the contract bar ends

and an employer or other union forces an election.” Id. at 9.

        Although the UGSOA’s fear may be well-founded, it falls short of the imminence

required for the court to grant the “extraordinary and drastic remedy” of a TRO. Mazurek, 520

U.S. at 972. “Injunctions . . . will not issue to prevent injuries neither extant nor presently

threatened, but only merely ‘feared.’” Comm. in Solidarity With People of El Sal. (CISPES) v.

Sessions, 929 F.2d 742, 745-46 (D.C. Cir. 1991) (quoting Exxon Corp. v. Fed. Trade Comm’n,

589 F.2d 582, 594 (D.C. Cir. 1978)). The cases that UGSOA cites in support of its motion

bolster the court’s determination. In American Postal Workers Union, AFL-CIO v. U.S. Postal

Service, for example, the court held that the plaintiff faced irreparable injury because “permitting

the [arbitration] process to proceed in its normal course would result in the dispute being

arbitrated only after [the plaintiff’s] authority to [obtain its desired result] had already expired.”

372 F. Supp. 2d at 91. Thus, the court concluded that the plaintiff faced irreparable injury


                                                   5
because prevailing in the arbitration proceeding would have been “but an empty victory.” Id.

(citing Int’l Ass’n of Machinists & Aerospace Workers, 668 F.2d at 286)). Here, the UGSOA

faces no such quandary. The anti-raid agreement directs that disputes arising under it be

submitted to binding arbitration, see Pls.’ Mot., Ex. A, and the plaintiff has offered no indication

that an arbitration award could not redress any injury caused by the SEIU’s alleged breach, see

generally Pls.’ Mot., Pls.’ Reply. Accordingly, the court holds that the UGSOA has failed to

carry its burden of demonstrating irreparable injury. See Chaplaincy of Full Gospel Churches v.

England, 454 F.3d 290, 297 (D.C. Cir. 2006) (observing that this Circuit “has set a high standard

for irreparable injury,” and that the movant must demonstrate that “[t]he injury complained of is

of such imminence that there is a clear and present need for equitable relief to prevent irreparable

harm”) (citations and quotations omitted).

        If a party moving for injunctive relief fails to show irreparable injury, the court need not

consider the remaining factors for issuance of a preliminary injunction. CityFed, 58 F.3d at 747

(stating that the movant’s failure to show irreparable injury “is sufficient for [the court] to

conclude that the district court did not abuse its discretion by rejecting [the movant’s] request”

such that the court was not required to reach the remaining factors relevant to the movant’s

entitlement to injunctive relief).




                                                   6
                                     IV. CONCLUSION

       For the foregoing reasons, the court denies the plaintiffs’ motion for a TRO. An Order

consistent with this Memorandum Opinion is separately and contemporaneously issued this 20th

day of August, 2009.



                                                    RICARDO M. URBINA
                                                   United States District Judge




                                               7